                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY




 TYRONE MCEADY, et al.,                1:16-cv-1108-NLH-JS

                Plaintiffs,
                                             OPINION
      v.

 CAMDEN COUNTY POLICE
 DEPARTMENT,

                Defendant.



APPEARANCES:

JAMES A. BELL IV
CHRISTOPHER ALAN MACEY, JR.
BELL & BELL, LLP
1617 JOHN F. KENNEDY BOULEVARD
SUITE 1020
PHILADELPHIA, PENNSYLVANIA 19103

     On behalf of Plaintiffs

CHRISTINE P. O’HEARN
KELLY E. ADLER
BENJAMIN S. TERIS
BROWN & CONNERY, LLP
360 HADDON AVENUE
WESTMONT, NEW JERSEY 08108

     On behalf of Defendant


HILLMAN, District Judge

     Plaintiffs Tyrone McEady (“McEady”), Robert Babnew

(“Babnew”), and Steven L. Fritz (“Fritz,” and collectively,

“Plaintiffs”) filed suit against the Camden County Police
Department (“Defendant”), alleging age discrimination in

violation of the Age Discrimination in Employment Act, 29 U.S.C.

§ 621 et seq. (“the ADEA”), race discrimination in violation of

Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e) et seq.

(“Title VII”), and retaliation for Plaintiffs’ opposition to

discrimination under both the ADEA and Title VII. (See generally

Am. Compl. [Docket Item 21].)

     Defendant subsequently moved for summary judgment pursuant

to Federal Rule of Civil Procedure 56.       (Mot. for Summ. J.

[Docket Item 58].)   Plaintiffs filed a Response in Opposition to

the Motion for Summary Judgment.       (Response in Opposition

[Docket Item 60].)   Defendant filed a timely Reply.      (Reply

Brief [Docket Item 64].)   For the reasons expressed below,

Defendant’s Motion will be granted in full.

                            BACKGROUND

     A.   Formation of the Camden County Police Department

     On August 25, 2011, the City of Camden, the County of

Camden, and the State of New Jersey entered into a Memorandum of

Understanding to provide for the creation of a Camden County

Police Department, which would offer services to municipalities

within Camden County.   (See Memorandum of Understanding [Docket

Item 58-7].)   On January 26, 2012, the Camden County Board of

Chosen Freeholders approved the establishment of the County

Police Department to function through shared services or

                                   2
participation agreements with municipalities in the County.

(See Freeholders’ Resolution [Docket Item 58-8].)

     In December 2012, the New Jersey Civil Service Commission

approved the City of Camden’s plan to lay off all uniformed

Camden City Police Officers by April 30, 2013.   (See Civil

Service Commission Letter [Docket Item 58-9].)   The City Council

passed a resolution on January 4, 2013, also approving the

City’s layoff plan.   (See City Council Resolution [Docket Item

58-10].)   On April 30, 2013, all Camden City Police Officers

were officially laid off and the Camden City Police Department

was dissolved.   Carmichael v. Thomson, No. 14-3323, 2018 WL

4629516, at *7 (D.N.J. Sept. 27, 2018).   Defendant Camden County

Police Department assumed all police functions in the City of

Camden the following day, on May 1, 2013.   (See Police Services

Agreement [Docket Item 58-11].)

     To prepare for the transition, the New Jersey Civil Service

Commission established a Pilot Program to facilitate

“expeditious appointment of qualified law enforcement officers

to staff the [Department].”   (October 3, 2012 Civil Service

Commission Order [Docket Item 58-12], at 1.)   Under the Pilot

Program, all Civil Service rules concerning hiring and promotion

were suspended between November 1, 2012, and October 31, 2013.

(Id. at 9-17.)   The Program was designed “to employ up to 420

new police officers and a sufficient number of related civilian

                                  3
personnel,” and was “an extreme measure to immediately address

the staffing needs of the new [Department].”    (Id. at 2.)

Moreover, while the Pilot Program was designed to recruit from

multiple applicant pools, including civilians and current law

enforcement, the Commission noted that “[t]here will be no

specific number of [police officers] drawn from any single

source.”    (Id.)

     In the months before the County Police Department began

operating, the City police officers’ union, the Fraternal Order

of Police, Lodge #1 (“the FOP”), negotiated with the County to

agree on a hiring and transition plan.    (See January 15, 2013

Cappelli Letter [Docket Item 58-13].)    On January 15, 2013,

Camden County Freeholder Director Louis Cappelli sent a letter

to all members of the FOP, notifying them of the County

Department’s implementation status and the ongoing negotiations.

(See id.)    The County originally offered to guarantee

consideration for all union members; the offer would remain on

the table until January 31, 2013, and after that date, if no

deal was reached, the County would proceed with the hiring of no

more than 49% of Camden City Police Officers.    (Def. Answers to

Interrog. [Docket Item 58-17], ¶ 4.)

     Cappelli sent an additional update on January 29, 2013,

advising that the County would not extend the deadline for the

proposed agreement with the FOP past January 31st, and

                                  4
emphasizing the proposed retirement incentives available for

City officers who submitted applications prior to January 31,

2013.     (See January 29, 2013 Cappelli Letter [Docket Item 58-

14].)     The FOP and the County subsequently failed to reach an

agreement to hire union members after the union rejected the

deal.     (Babnew Dep. [Docket Item 60-8], 46:13-17.)

     B.      Pilot Program

     Defendant then established its hiring process pursuant to

the Civil Service Commission’s Pilot Program provisions.      (Cirii

Dep. [Docket Item 60-7], at 7:10-14.)     Under the Pilot Program,

Defendant planned to hire from three applicant pools: Camden

City Police Officers, law enforcement officers from other

jurisdictions who were Police Training Commission (“PTC”)

certified, and civilian applicants.     (Della Vecchia Dep. [Docket

Item 60-6], at 60:1-9; Def.’s Answer to Interrog. [Docket Item

58-17], ¶ 4.)     Defendant’s goal was to create a “diverse

department that was reflective of the city.”     (Della Vecchia

Dep. [Docket Item 60-6], at 62:19-63:6.)

     Because of their familiarity with the community and the

fact that they could be deployed “right out on the street” upon

hire, Camden City officers were considered “a completely

different pool than any other applicant.”     (Id. at 48:9-14,

57:23-58:4.)     Camden City Police Officers were therefore

afforded a “more streamlined process” than other applicants for

                                   5
positions with Defendant and were given “first priority” in

hiring.    (Id. at 38:14-16; Def.’s Answer to Interrog. [Docket

Item 58-17], ¶ 4.)    To that end, unlike other applicants, City

officers were not required to undergo a psychological assessment

or physical exam.    (Della Vecchia Dep. [Docket Item 60-6], at

48:19-24.)

     Instead, City officers were required to first submit a

written application, which Ed Fanelle, Camden County Public

Safety Director, would log.    (Della Vecchia Dep. [Docket Item

60-6], at 50:11-14; see also Application Log [Docket Item 58-

22].)    Internal Affairs would then review the application and

confirm that there were no pending disciplinary actions or

disqualifying investigations on the applicant’s record.      (Lynch

Dep. [Docket Item 58-21], at 15:14-20.)      If Internal Affairs

approved the application for next steps, Michael Lynch

(“Lynch”), Deputy Police Chief, would review the applications

and then recommend applicants to move forward to an interview

panel.    (Della Vecchia Dep. [Docket Item 60-6], at 36:1-3;

50:11-13.)    If the interview panel approved of an applicant, the

final hiring decision would then go to the Camden County Board

of Chosen Freeholders.    (Id. at 51:1-3.)    This process was

otherwise the same for all applicants under the Pilot Program,

regardless of their prior employment or law enforcement

experience.    (Id. at 48:25-49:6.)

                                  6
     As an incentive for City police officers to apply for

employment with Defendant Camden County Police Department as

soon as possible, those who applied prior to January 31, 2013,

would be able to carry over their time of service, fringe

benefits, and pension credit from the City to the County.

(Lynch Dep. [Docket Item 58-21], at 18:13-23.)   An April 1, 2013

deadline was “imposed on all New Jersey Law Enforcement Officers

who wished to apply and have up to seven years of service

considered by the County if hired.”   (County Counsel Letter

[Docket Item 58-33], at 2.)   The January 31, 2013 date “was

solely to provide an additional benefit to Camden City Police

Officers; it in no way impacted the ability for any officer to

submit an application.”   (Id.)

     C.   Plaintiffs’ Backgrounds

     Plaintiff McEady was employed by the Camden City Police

Department from approximately 1994 through April 2013.

(McEady’s Answer to Interrog. [Docket Item 58-4], ¶ 2.)   McEady,

an African American male, was 49 years old at the time he

applied for employment as a police officer with Defendant.     (Id.

¶ 1; Am. Compl. [Docket Item 21], ¶ 17.)

     Plaintiff Babnew was employed with the Camden City Police

Department from approximately 1994 through April 2013.

(Babnew’s Answer to Interrog. [Docket Item 58-5], ¶ 2.)   Babnew,

a Caucasian male, was 42 years old at the time he applied for

                                  7
employment with Defendant.    (Id. ¶ 1; Lynch Dep. [Docket Item

58-21], at 40:7-8.)

      Plaintiff Fritz was employed with the Camden City Police

Department from approximately January 27, 2003, through April

2013.   (Pl. Fritz’s Answer to Interrog. [Docket Item 58-6], ¶

2.)   Fritz, a Caucasian male, was 45 years old at the time he

applied for employment with Defendant.    (Id. ¶ 1; Lynch Dep.

[Docket Item 58-21], at 40:9.)

      Plaintiffs were all members of the FOP, which “generally

opposed the formation of the Camden County Police Department.”

(Fritz Dep. [Docket Item 60-5], at 30:5-7.)    During the months

preceding the formation of the Camden County Police Department,

Plaintiffs attended union meetings where the members discussed

the transition from City to County and the upcoming disbandment

of the Camden City Police Department.    (McEady Dep. [Docket Item

60-11], at 23:17-24:22.)    Attendees at the union meetings also

discussed “getting laid off, getting a job [with Defendant], who

was going to be hired, what’s the salary.”    (Babnew Dep. [Docket

Item 60-8], at 36:10-14.)

      Plaintiff McEady stated that he “attended most of the union

meetings where the formation of the [Camden County Police

Department] was discussed,” but could not remember if he spoke

at any of those meetings.    (McEady Dep. [Docket Item 60-11], at

25:20-26:1.)   Plaintiff Babnew was “outspoken at the union

                                  8
meetings” during the months preceding the formation of the

County department.   (Babnew Dep. [Docket Item 60-8], at 115:2-

116:1.)   Plaintiff Fritz also attended union meetings, but did

not speak there.   (Fritz Dep. [Docket Item 60-5], at 27:21-

29:22.)

     In April 2012, some 18 months before his application to the

new department was rejected, Plaintiff Babnew sent an email to

John Williamson, president of the FOP, complaining about the

treatment of older officers by Camden County Police Chief Scott

Thomson (“Chief Thomson”) and others within the Camden County

Police Department.   (Babnew Dep. [Docket Item 60-8], at 109:14-

16, 113:3-5.)   Plaintiff Babnew asked Williamson to submit the

complaint to the County business administrator, and “would

imagine [Chief Thomson] is aware of it.”   (Id. at 112:8-11.)

However, Plaintiff Babnew “[did not] have personal knowledge” of

whether “the chief [knew] that it was [Plaintiff Babnew] that

made this E-mail.”   (Id. at 112:12-23.)    Plaintiff Babnew also

discussed his concerns about discrimination at the union

meetings, but did not know whether the Chief or other County

personnel were aware of his comments.   (Id. at 115:5-16.)

     Plaintiff Babnew also testified that he believed Chief

Thomson had a “discriminatory animus” against older police

officers based on an October 2013 interview given to the



                                 9
Trentonian newspaper. 1   Plaintiff Babnew recalls Chief Thomson

telling the newspaper: “out with the old, in with the new

culture,” and allegedly called the Camden City Police Department

“old and tired.”    (Babnew Dep. [Docket Item 60-8], at 81:22-

82:13.)

     D.   Defendant’s Hiring Decisions

     Plaintiff Babnew submitted his application to Defendant

Camden County Police Department on March 18, 2013.     (Babnew Dep.

[Docket Item 60-8], at 53:20-23.)     Plaintiff McEady submitted

his application on March 19, 2013.     (McEady’s Answer to

Interrog. [Docket Item 58-4], ¶ 9.)     Plaintiff Fritz submitted

his application on March 29, 2013.     (Fritz Dep. [Docket Item 60-

5], at 46:14-16.)

     Based on discussions with supervisors and from the County

Freeholders, Plaintiff McEady understood that “[w]e had until

April 1st to sign up if we didn’t sign up January 31st.”

(McEady Dep. [Docket Item 60-11], at 31:16-32:2.)     While he did

not believe that there was a “guarantee” to be hired, (Pl. Fritz

Dep. [Docket Item 60-5], at 33:18-20), Plaintiff Fritz also

believed that he could still apply by April 1st based on a memo,




1 A copy of this interview or article has not been provided to
the Court. Defendant does not contest the accuracy of Babnew’s
description of Chief Thomson’s statements to the media. The
Court views the evidence in the light most favorable to the
nonmoving parties, here Plaintiffs.
                                 10
which according to him, was “most likely [from] Lou Cappelli.”

(Id. at 33:11-17.)

     Plaintiff Babnew, meanwhile, believed that consideration

for employment would be guaranteed if he submitted his

application before April 1, 2013, based on conversations he had

with Ed Fanelle, then Civilian Police Director for the Camden

County Police Department.   (Pl. Babnew Dep. [Docket Item 60-8],

at 56:13-18.)   On March 18, 2013, the day Plaintiff Babnew

submitted his application for employment as a police officer, he

spoke with Defendant’s employee Lieutenant Joe Saponare, who

assured him that he would be hired if he submitted his

application that day.   (Id. at 53:5-54:20.)   After submitting

his application, and prior to his rejection in November,

Plaintiff Babnew spoke on the phone with Lieutenant Saponare,

who informed him that his application was being processed and

that he would be hired.   (Id. at 76:3-22.)

     As it turns out, Plaintiffs were misinformed.    On or around

March 14, 2013, Ed Fanelle directed Frank Cirii, Camden County

Director of Human Resources, to send conditional offers of

employment to the selected Camden City Police Officers who had

already applied.   (Cirii Dep. [Docket Item 60-7], at 21:13-22;

see generally Offer Letters [Docket Item 58-23].)    However,

Cirii could not recall any time at which he was instructed not



                                11
to accept any more applications from former City officers.    (Id.

at 24:23-25:1.)

     Marge Della Vecchia, Deputy County Administrator, stated

that once this first set of conditional offer letters was sent,

“I know that we moved forward in looking at the other applicants

who had made application to the county police department.”

(Della Vecchia Dep. [Docket Item 60-6], at 17:5-8.)   By this

time, Defendant “had already mailed all of the letters with

conditional offers of employment to the former City of Camden

police officers who were instructed to report on March 18,

2013.”   (County Counsel Letter [Docket Item 58-33], at 3.)   At

this point, Defendant “turned its attention to hiring new

officers for its first academy class.”   (Id.)   However, like Mr.

Cirii, Della Vecchia was not aware of a time that Camden County

Police Department stopped accepting employment applications from

former Camden City Police Officers.   (Della Vecchia Dep. [Docket

Item 60-6], at 17:24-18:3.)

     Defendant ultimately hired 151 former Camden City Police

Officers, all of whom applied prior to March 14, 2013.   (Chart

of City Officers Hired [Docket Item 58-24]; Pl.’s RSMF [Docket

Item 60-4], ¶ 63.)   Of these accepted applicants, four applied

after January 31, 2013, but before March 14, 2013, and all four

were over 40 years old at the time they applied.   (Def.’s SMF

[Docket Item 58-2], ¶¶ 72-73.)

                                 12
     Defendant Camden County Police Department did not hire any

of the 23 Camden City Police Officers who applied after March

14, 2013, including the three Plaintiffs.    (Della Vecchia Dep.

[Docket Item 60-6], at 48:2-8.)    Of those 23 officers, 16 were

40 years of age or older and 7 were under the age of 40, while

12 were African American and 11 were Caucasian or another race.

(Def.’s SMF [Docket Item 58-2], ¶¶ 85-86.)    Other PTC certified

applicants who applied after March 14, 2013, were hired, but

none were previously employed by Camden City Police Department.

(Della Vecchia Dep. [Docket Item 60-6], at 23-28.)

     In addition to the 151 former Camden City officers hired on

or before March 14, 2013, Defendant hired 312 new officers from

other law enforcement and civilian applications. 2 (See Chart of

Officers Hired During Pilot Program [Docket Item 60-26].)   Of

those 312 new hires, 21 new officers were 40 years of age or

older and 32 were African American.    (Pl. Supp. SMF [Docket Item

60-3], ¶¶ 73-74.)   Of the 152 Camden City officers hired, 111

were 40 or older and 32 were African American.   (See Chart of




2 The parties dispute the relevance of the racial and age makeup
of the non-Camden City officer applicants. The parties have
only provided demographic information for hired officers, not
for the wider applicant population. Judge Williams granted
Plaintiffs leave to file a motion to compel this additional
data. (Scheduling Order [Docket Item 32].) Plaintiffs have not
done so.
                                  13
Officers Hired During Pilot Program [Docket Item 60-26].)       On

November 25, 2013, Frank Cirii sent rejection letters to

Plaintiffs and others.   (See Rejection Letters [Docket Item 58-

30].)

                         PROCEDURAL HISTORY

     On February 26, 2016, Plaintiffs filed their Complaint in

the present action.   (Compl. [Docket Item 1].)     On June 6, 2016,

Defendant moved to dismiss the Complaint pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim.      (Mot. to Dismiss

[Docket Item 7].)   Plaintiffs filed a Response in Opposition,

(Response [Docket Item 9]), and Defendant timely filed a Reply,

(Reply [Docket Item 12]).    The Court granted Defendant’s Motion

in part and denied it without prejudice in part.      McEady v.

Camden Cty. Police Dep’t, No. 16-1108, 2017 WL 253156 (D.N.J.

Jan. 20, 2017) (Simandle, J.).

     On March 8, 2017, Plaintiffs filed an Amended Complaint to

cure the original Complaint’s deficiencies.      (Am. Compl. [Docket

Item 21].)   Count I of the Amended Complaint alleges that

Defendant violated the ADEA with respect to its decision to not

hire all three Plaintiffs.    (Id.)    Count I alleges those

violations to have occurred via disparate impact, disparate

treatment, and retaliation.    (Id.)    Count II alleges that

Defendant violated Title VII with respect to its decision not to

hire Plaintiff McEady, also by way of disparate impact,

                                 14
disparate treatment, and retaliation.     (Id.)   Defendant filed an

Answer to the Amended Complaint on March 22, 2017.     (Answer

[Docket Item 22].)

       Defendant now moves for summary judgment pursuant to

Federal Rule of Civil Procedure 56.     (Mot. for Summ. J. [Docket

Item 58].)    Plaintiffs filed a Response in Opposition, (Response

[Docket Item 60]), and Defendant timely filed a reply brief,

(Reply Br. [Docket Item 64]).     For the reasons expressed below,

Defendant’s motion will be granted in full.

                         STANDARD OF REVIEW

       Summary judgment will be granted if “‘the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits if any,’ . . . demonstrate the

absence of a genuine issue of material fact” and the party

seeking summary judgment is entitled to judgment as a matter of

law.    Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)

(citing FED. R. CIV. P. 56).

       An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.    Id.    “In considering a motion for summary

judgment, a district court may not make credibility

                                   15
determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marion v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004).

     The moving party first bears the burden of demonstrating

the absence of a genuine issue of material fact.   Celotex, 477

U.S. at 323 (“[A] party seeking summary judgment always bears

the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of ‘the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of

material fact.”).   The moving party may discharge that burden by

“‘pointing out to the district court[ ]that there is an absence

of evidence to support the nonmoving party’s case’ when the

nonmoving party bears the ultimate burden of proof.”   Singletary

v. Pa. Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001)

(quoting Celotex, 477 U.S. at 325).

     Once the moving party has met this burden, the nonmoving

party must identify specific facts showing that a genuine issue

for trial exists.   Celotex, 477 U.S. at 324.   The party “may not

rest upon the mere allegations or denials of the . . .

pleading[s],” but instead must rely on affidavits or other

documents.   Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

                                16
2001).    To withstand summary judgment, the nonmoving party “must

‘make a showing sufficient to establish the existence of [every]

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’”    Cooper v. Sniezek,

418 F. App’x 56, 58 (3d Cir. 2011) (quoting Celotex, 477 U.S. at

322).    Therefore, to prevail in opposition of a motion for

summary judgment, the nonmoving party must identify specific

facts and affirmative pieces of evidence that contradict those

offered by the moving party. Anderson, 477 U.S. at 257.

                              DISCUSSION

     Plaintiffs raise three types of claims, all under both the

ADEA and Title VII: (1) disparate treatment, (2) disparate

impact, and (3) retaliation.    Defendant argues that none of

those claims can survive summary judgment.    Defendant first

argues that Plaintiffs’ disparate treatment claims fail because

Plaintiffs cannot state a prima facie case under the ADEA or

Title VII or, in the alternative, cannot establish pretext.

Second, Defendant argues that Plaintiffs’ disparate impact

claims fail because Plaintiffs cannot state a prima facie case

under either statute.    Finally, Defendant argues that

Plaintiffs’ retaliation claims fail because Plaintiffs cannot

state a prima facie case under either statute.    The Court will

address claim each in turn.

     A. Disparate Treatment Claims

                                  17
     The Court will first consider Plaintiffs’ allegations of

discriminatory failure to hire in violation of the ADEA and

Title VII.

              1. Direct Evidence

     Plaintiffs appear to rely on both direct and circumstantial

evidence of discrimination in proving their ADEA claim.      The

direct evidence comes in the form of the comments that Chief

Thomson allegedly made in an interview given to the Trentonian

newspaper.    In order for the comments to serve as direct

evidence of discrimination, the Court must consider how and if

they are related to the adverse employment decision.    See

Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 269 (3d Cir.

2010); Parker v. Verizon Pa., Inc., 309 F. App’x 551, 558-59 (3d

Cir. 2009).    Direct evidence of discrimination must permit a

factfinder “to infer that a discriminatory attitude was more

likely than not a motivating factor in the [defendant’s]

decision.’” Anderson, 621 F.3d at 269 (citations omitted).

“Stray remarks by non-decisionmakers or by decisionmakers

unrelated to the decision process are rarely given great weight,

particularly if they were made temporally remote from the date

of decision.”    Parker, 309 F. App’x at 559 (quoting Ryder v.

Westinghouse Elec. Corp., 128 F.3d 128, 133 (3d Cir. 1997)).

When considering stray remarks, the Court takes the following

factors into account: “(1) the relationship of the speaker to

                                   18
the employee and within the corporate hierarchy; (2) the

temporal proximity of the statement to the adverse employment

decision; and (3) the purpose and content of the statement.”

Id. at 559.

     As to the first factor, the comments in question were

allegedly made by Chief Thomson, whose relationship to

Plaintiffs is obviously one of distinct superiority.   However,

Plaintiffs have offered no evidence whatsoever that Chief

Thomson was a decisionmaker throughout the CCPD’s hiring

process.   Plaintiffs offer no evidence to suggest that Chief

Thomson designed the program, was involved in interviews of

applicants, reviewed applications, or was in any other

substantial way involved in the hiring process.   Therefore,

despite Chief Thomson’s position in the CCPD, the first factor

weighs against finding that his alleged stray remarks constitute

direct evidence of discrimination sufficient for a factfinder to

infer that a discriminatory motive was behind Defendant’s

decision not to hire these Plaintiffs.

     As to the second factor, Plaintiffs claim that the alleged

interview took place in October 2013.    Defendant sent Plaintiffs

their rejection letters on November 25, 2013.   At first, it

would appear that Chief Thomson’s alleged comments were

temporally proximate to the adverse employment decision.

However, Plaintiffs vigorously argue in their briefs that their

                                19
Defendant “ignored and discarded” Plaintiffs’ applications

almost immediately upon receiving them.   (Response [Docket Item

60], at 6.)   Taking Plaintiffs at their word, it would appear

that Defendant made its decision not to hire Plaintiffs sometime

in March 2013 — more than six months before Chief Thomson made

his alleged comments to the newspaper.    This, too, cuts in favor

of finding that Plaintiffs’ purported direct evidence is

insufficient to permit a factfinder to infer that Defendant had

a discriminatory motive in its decision not to hire Plaintiffs.

     The final factor revolves around the purpose and content of

the alleged statement.   Lacking access to the alleged interview

makes this factor particularly difficult for the Court.

However, there is some context around the small sample that

Plaintiffs have provided.    Considering Chief Thomson’s position

and lack of involvement in the hiring process, as well as the

fact that Defendant hired 152 former Camden City Police Officers

(of whom 111 were at least 40 years old), the Court finds that

no reasonable jury could consider Chief Thomson’s comments to be

indicative of a discriminatory motive by Defendant.

     In sum, these were stray comments made by a non-

decisionmaker well after Plaintiffs’ applications had been

effectively rejected.    They were made in a context that lends no

credibility to an assertion that the comments illustrated

Defendant’s discriminatory animus toward Plaintiffs.    Plaintiff

                                 20
proffers no other evidence of discriminatory animus.       Therefore,

the Court finds that these vague, isolated, stray comments which

in no way reference the Plaintiffs directly fail to demonstrate

that an invidious discriminatory reason was more likely than not

a motivating cause of Defendant’s decision not to hire

Plaintiffs.

              2. McDonnell Douglas Evidentiary Framework

       Plaintiffs also contend that they have indirect or

circumstantial evidence that Defendant discriminated against

them on the basis of age and, in McEady’s case, race.

Therefore, the McDonnell Douglas burden-shifting framework

applies to each of Plaintiffs’ claims under the ADEA and Title

VII.    See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973); Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101,

1108 (3d Cir. 1997) (en banc) (applying the McDonnell Douglas

framework to an ADEA case).

       Under this framework, the Plaintiffs have the initial

burden of establishing a prima facie case of discrimination

under the relevant statute.    McDonnell Douglas, 411 U.S. at 802;

see also Parikh v. UPS, 491 F. App’x 303, 307 (3d Cir. 2012)

(“[P]laintiff must establish a prima facie case of

discrimination.”).    This requires the plaintiff to produce

sufficient evidence to allow the factfinder to infer the fact at



                                  21
issue.   Texas Dep’t of Community Affairs v. Burdine, 450 U.S.

254 n.7 (1981).

     There are four elements to a prima facie case for failure

to hire under the ADEA and Title VII.   The first three elements

are identical under both statutes: a plaintiff must show that

they (1) are a member of a protected class; 3 (2) applied for a

job for which they were qualified; and (3) were not hired for

the job in question.   See Fowle v. C & C Cola, 868 F.2d 59, 61

(3d Cir. 1989) (ADEA); Fuentes, 32 F.3d at 763 (Title VII).   The

fourth element that the plaintiff must prove under the ADEA is

“that the employer either ultimately filled the position with

someone sufficiently younger to permit an inference of age

discrimination, or continued to seek applicants from among those

having plaintiff’s qualifications.”   Fowle, 868 F.2d at 61

(citations omitted).   The fourth element that the plaintiff must

prove under Title VII is that, “under circumstances that raise

an inference of discriminatory action, the employer continued to

seek out individuals with qualifications similar to [the

plaintiff’s] to fill the position.”   Dougboh v. Cisco Sys., 726

F. App’x 914, 916 (3d Cir. 2018).




3 Under the ADEA, an individual who is at least 40 years old is a
member of a protected class. 29 U.S.C. § 631(a) (2018). Title
VII’s protected classes are race, color, religion, sex, and
national origin. 42 U.S.C. § 2000e-2(a)(1) (2018).
                                22
       Once a plaintiff has established a prima facie case, the

burden shifts to the defendant, who must provide a legitimate,

non-discriminatory reason for the adverse employment action.

McDonnell Douglas, 411 U.S. at 802-03; Burdine, 450 U.S. at 253;

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07.    Under the

law,

       [t]he employer satisfies its burden of production by
       introducing evidence which, taken as true, would
       permit the conclusion that there was a
       nondiscriminatory reason for the unfavorable
       employment decision. The employer need not prove that
       the tendered reason actually motivated its behavior,
       as throughout this burden-shifting paradigm the
       ultimate burden of proving intentional discrimination
       always rests with the plaintiff.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994) (emphasis in

original) (citations omitted).

       Once the defendant has established a legitimate, non-

discriminatory reason for the adverse employment decision, the

burden shifts back to the plaintiff to show that the defendant’s

reason is pretextual.    McDonnell Douglas, 411 U.S. at 804-05.

The relevant standard for showing pretext requires the plaintiff

to “demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action that a

reasonable factfinder could rationally find them ‘unworthy of

credence,’ and hence infer ‘that the employer did not act for

[the asserted] non-discriminatory reasons.’”    Fuentes, 32 F.3d

                                 23
at 765 (alteration in original) (emphasis in original) (first

quoting Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d

509, 531 (3d Cir. 1992); and then quoting Josey v. John R.

Hollingsworth Corp., 996 F.2d 632, 638 (3d Cir. 1993)).      “It is

not enough . . . to disbelieve the employer; the factfinder must

believe the plaintiff’s explanation of intentional

discrimination.”    Hicks, 509 U.S. at 519 (emphasis in original).

     The plaintiff “must show, not merely that the employer’s

proffered reason was wrong, but that it was so plainly wrong

that it cannot have been employer’s real reason.”      Keller, 130

F.3d at 1109.    Importantly in the context of this matter, it

matters not to the Court “whether the employer is wise, shrewd,

prudent, or competent” in its employment decisions.      Fuentes, 32

F.3d at 765.    Rather, all that matters is “whether

discriminatory animus motivated the employer.”    Id.

     The Third Circuit has synthesized the McDonnell Douglas

burden-shifting framework and the summary judgment rule, holding

that:

     to defeat summary judgment when the defendant answers
     the plaintiff’s prima facie case with legitimate, non-
     discriminatory reasons for its action, the plaintiff
     must point to some evidence, direct or circumstantial,
     from which a factfinder could reasonably either (1)
     disbelieve the employer’s articulated legitimate
     reasons; or (2) believe that an invidious
     discriminatory reason was more likely than not a
     motivating or determinative cause of the employer’s
     action.


                                 24
Fuentes, 32 F.3d at 764.   With that standard in mind, the Court

will examine Defendant’s Motion for Summary Judgment on the

discriminatory failure to hire claims.

            3. Plaintiffs’ Disparate Treatment
               Claims Under the ADEA

     As outlined above, the first issue to resolve is whether,

under a summary judgment standard, Plaintiffs have established a

prima facie case of disparate treatment under the ADEA for

failure to hire.   There is no dispute as to the first and third

elements of the prima facie case: Plaintiffs were all in a

protected class under the ADEA, as the first element requires,

because they were all more than 40 years old at the relevant

time.   Moreover, the parties agree that Plaintiffs were not

hired for the job in question, as the third element requires.

     That leaves the second and fourth elements.   As for the

second element — that Plaintiffs applied for and were qualified

for the job in question — there is no dispute as to whether

Plaintiffs, given their many years of experience as law

enforcement officers, were qualified for the jobs in question.

Instead, Defendant argues that, because Plaintiffs submitted

their applications after March 14, 2013, they did not “apply” to

the jobs in question.   In support of this argument, Defendant

points out that Defendant made all hiring decisions for former

Camden City Police Departments on or before March 14, 2013.


                                25
Therefore, the argument goes, any applications received after

that date, which include each of Plaintiffs’ applications, were

untimely.

     Conversely, Plaintiffs argue that their applications were

timely because the actual deadline was April 1, 2013, by which

date each of Plaintiffs’ applications was undisputedly

submitted.   Plaintiffs point to various documents that allude to

a deadline of April 1, 2013, including a January 15, 2013 letter

from the Camden County Board of Chosen Freeholders to the

Members of the Fraternal Order of Police, Lodge 1.   Furthermore,

Plaintiff Babnew testified that he had conversations with the

Civilian Police Director for Defendant and Lieutenant Saponare,

both of whom Babnew alleges guaranteed that he would be hired

despite his application being submitted on March 18, 2013.

     Defendant’s argument has some superficial appeal.   It seems

uncontroverted that someone made the decision to stop hiring

Camden County officers from the Camden City officers “pool” of

candidates on or before March 14th.   Any officer who applied

after that date, whatever their race or age, received the same

treatment — a November rejection letter.   Defendant’s argument

ignores, however, that many officers — albeit from the

additional two pools — were in fact hired after March 14th.     The

open position applied for was the new position of a Camden

County Police Officer, a fact the Defendant seemingly concedes,

                                26
not the artificial category of a Camden County Police Officer

who had previously served as a Camden City Police Officer.

      In sum, considering the evidence in the light most

favorable to the nonmoving Plaintiffs, a reasonable jury could

find that Plaintiffs did, in fact, apply to the job in question,

regardless of when the “deadline” was.    Therefore, Plaintiffs’

satisfy the second element of the prima facie case.

     The next issue, then, is the fourth element of the prima

facie case: “that the employer either ultimately filled the

position with someone sufficiently younger to permit an

inference of age discrimination, or continued to seek applicants

from among those having plaintiff’s qualifications.”     Fowle, 868

F.2d at 61 (citations omitted).    Plaintiffs argue that Defendant

both filled the position with younger applicants and continued

to seek applicants.

     Defendant argues that it did not fill the positions with

younger applicants, but rather hired “many individuals the same

age and/or older than Plaintiffs.”     (Mot. for Summ. J. [Docket

Item 58], at 5-6.)    Defendant argues that the only hires who

were “similarly situated” to Plaintiffs were other former Camden

City Police Officers, many of whom were the same age as or older

than Plaintiffs.

     Plaintiffs argue that this information is incomplete or

even irrelevant because (1) all of those individuals were hired

                                  27
before Plaintiffs applied, making it impossible for Plaintiffs

to have applied to the same positions as those hires, and (2)

other applicants who were not former Camden City Police Officers

could be considered “similarly situated” to Plaintiffs.    Of

those applicants hired after March 14, 2013, it is undisputed

that 291 (93%) of 312 were less than 40 years old.

     Defendant argues that this statistic is not indicative of

discrimination, but rather merely a product of the fact that

Defendant had moved on to hiring from the third “pool” of

candidates.   Those candidates all inherently had to be under 40

years old because the age limit for entering the Police Academy

is 35.

     The statistical evidence proffered by Plaintiffs — which,

to reiterate, shows that more than 93% of officers hired after

March 14, 2013, were under the age of 40 — is adequate at this

stage to show that Defendant “ultimately filled the position

with someone sufficiently younger [than Plaintiffs] to permit an

inference of age discrimination.”    Therefore, considering the

evidence in the light most favorable to nonmoving Plaintiffs, a

reasonable jury could find that the circumstances surrounding

Defendant’s failure to hire Plaintiffs raise an inference of

discriminatory action.

     Therefore, a reasonable jury could find that Plaintiffs

have met all four requirements for a prima facie case here.     The

                                28
next issue is Defendant’s proffered legitimate, non-

discriminatory reason and whether a reasonable factor would find

that proffered reason pretextual.    Defendant’s proffered

legitimate, non-discriminatory reason for not hiring Plaintiffs

is that they did not apply on time.    Defendant argues that its

proffered reason is not pretextual because Defendant did not

hire any of the 23 Camden City Police Officers who submitted

applications after March 14, 2013.    Moreover, Defendant argues

that Plaintiffs cannot point to any evidence suggesting

discrimination on the basis of age.

     Plaintiffs counter both of these arguments.   First,

Plaintiffs argue that a reasonable factfinder could disbelieve

Defendant’s proffered reason based on evidence as to the alleged

application deadline — if the jury believed that the deadline

was actually April 1, then it could find Defendant’s proffered

reason to be pretextual.   Second, Plaintiffs point to

circumstantial evidence, including the statistics and testimony

mentioned above, in arguing that Defendant sought to get rid of

older officers in creating the new police department.

     The Court finds that Plaintiffs have not put forth

sufficient evidence to show that Defendant’s proffered

legitimate, non-discriminatory reason is pretextual.     As noted

above, it seems undisputed that, at some point, somebody within

the Camden County Police Department decided that the cutoff for

                                29
hiring Camden City Police Officers was March 14, 2013.    While

this may have been a different date than what Plaintiffs had

expected or even previously been told, that discrepancy does not

make the deadline pretextual.   After all, Plaintiffs’ contention

that Defendant was trying to hire younger applicants is undercut

by the fact that 7 of the 23 officers who applied after March

14, 2013, and were thereafter rejected were younger than 40

years old.

     Moreover, it is undisputed that Defendant simply did not

consider those 23 applications at all, including the 7 from

younger applicants.   The undisputed evidence does show that

Defendant simply decided to stop considering Camden City Police

Officers on March 14, 2013.   Whether the arbitrary and

unannounced cut-off date was a wise, prudent, or even fair,

decision by Defendant is irrelevant for a Title VII disparate

treatment claim.   What matters is that Plaintiffs have not shown

that Defendant’s proffered reason was motivated by

discriminatory animus.   In other words, Plaintiffs has not

produced sufficient evidence to suggest that Defendant’s reason

for choosing the March 14 date was age discrimination.

     In short, Plaintiffs cannot show that Defendant’s proffered

legitimate, non-discriminatory reason is pretextual.   Therefore,

even considering the evidence in the light most favorable to the



                                30
nonmoving Plaintiffs, summary judgment is appropriate as to

their disparate treatment claim under the ADEA.

           4. Plaintiff McEady’s Disparate Treatment Claim Under
              Title VII

     The next claim the Court will address is Plaintiff McEady’s

disparate treatment claim under Title VII for failure to hire

based on racial discrimination.    The first issue is whether

McEady has stated a prima facie case of racial discrimination.

As noted above, the first three elements of a prima facie case

under Title VII are the same as the first three elements of a

prima facie case under the ADEA.       As with the ADEA claim, the

parties agree that McEady satisfies the first element: he is

African American and is therefore a member of a class protected

by Title VII.   Defendant argues that McEady fails the second

element for the same reasons as the ADEA: he did not apply by

the deadline.   The same analysis set out above applies here: a

reasonable jury could find that McEady did in fact apply for the

position and, therefore, that the second element is of the prima

facie case is satisfied.   The third element is also satisfied

because McEady was not hired for the position for which he

applied.

     That leaves only the fourth element of the prima facie

claim under Title VII: that under circumstances that raise an

inference of discriminatory action, Defendant continued to seek


                                  31
applicants from similarly situated individuals after McEady’s

rejection.   Though a slightly different standard than the ADEA’s

fourth element, a similar analysis as above applies here.

     Defendant argues that only former Camden City Police

Officers qualify as “similarly situated” to McEady.   Defendant

then points to statistics showing that 40 (26.3%) of the 152

former Camden City Police Officers hired by Defendant were

African American, as were 12 (52.2%) of the 23 rejected

applicants who applied after March 14, 2013.    McEady, like with

Plaintiffs’ ADEA claim, argues that those statistics are

irrelevant because (1) all of those individuals were hired

before Plaintiffs applied, making it impossible for McEady to

have applied to the same positions as those hires, and (2) other

applicants who were not former Camden City Police Officers could

be considered “similarly situated” to McEady.   McEady then cites

data showing that only 32 (10.2%) of the 312 officers hired

after March 14, 2013, were African American.    Unlike in the ADEA

claim, Defendant does not offer an explanation for this

discrepancy.

     The Court agrees with McEady: a reasonable jury could find

that this data — showing that nearly 90% of officers hired after

March 14, 2013, were not African American — raises an inference

of discriminatory action.   As a result, McEady satisfies the

fourth element of the prima facie case.   Because he has

                                32
satisfied all four elements, McEady has made out a prima facie

case under Title VII and summary judgment is inappropriate on

that basis.

     The next issue, then, is whether Defendant has proffered a

legitimate, non-discriminatory reason and, if so, could it be

said to be pretext.   The same basic analysis applies here as in

the ADEA claim.   Defendant’s proffered legitimate, non-

discriminatory reason for not hiring McEady is that he did not

apply on time.    Defendant points out that this is true for all

23 Camden City Police Officers who submitted applications after

March 14, 2013.   Defendant also argues that McEady can point to

no evidence suggesting race-based discrimination.   Therefore,

Defendant argues, the proffered reason for not hiring McEady is

not pretextual.

     As with the ADEA claim, McEady argues that a reasonable

factfinder could find that the deadline was actually April 1,

which could lead to a finding of pretext.   McEady also points to

the statistics relied on above to argue that Defendant was

trying to hire a predominantly white (or non-African American)

force.

     The Court finds that McEady has not put forth sufficient

evidence to show that Defendant’s proffered legitimate, non-

discriminatory reason is pretextual.   As the Court already

explained, the discrepancy between the March 14 and April 1

                                 33
deadlines does not amount to pretext.   Again, McEady’s

contention that Defendant wanted a white force is undercut by

the fact that nearly half of the 23 officers whose “late”

applications were rejected were not African American —

including, of course, McEady’s two white co-Plaintiffs.    As

noted above, the undisputed evidence does show that Defendant

simply decided to stop considering Camden City Police Officers

on March 14, 2013.   Again, the wisdom, prudence and procedural

fairness of that decision is not relevant to the Court’s

decision.   What matters is that McEady has not produced

sufficient evidence for a factfinder to conclude Defendant’s

reason for the arbitrary cutoff date was really race

discrimination.   As with the ADEA claim, McEady has not shown

that Defendant’s “proffered reason was . . . so plainly wrong

that it cannot have been [its] real reason.”   See Keller, 130

F.3d at 1109.

     In other words, McEady cannot show that Defendant’s

proffered legitimate, non-discriminatory reason for not hiring

him is pretextual.   Therefore, even considering the evidence in

the light most favorable to McEady, summary judgment is

appropriate as to his disparate treatment claim under Title VII.

     B. Disparate Impact Under the ADEA and Title VII

     Discrimination claims may also proceed under a disparate-

impact theory, See Karlo v. Pittsburgh Glass Works, LLC, 849

                                34
F.3d 61, 69 (3d Cir. 2017) (ADEA); NAACP v. N. Hudson Reg’l Fire

& Rescue, 665 F.3d 464, 476 (3d Cir. 2011) (Title VII), which

requires proof of elements that are in some more onerous than

disparate treatment claims and in some ways less so.

     “To state a prima facie case for disparate impact under the

ADEA, a plaintiff must (1) identify a specific, facially neutral

policy, and (2) proffer statistical evidence that the policy

caused a significant age-based disparity.”    Karlo, 849 F.3d at

69 (citing N. Hudson Reg’l Fire & Rescue, 665 F.3d at 476-77).

Under Title VII, a plaintiff must “demonstrat[e] that

application of a facially neutral standing has caused a

‘significantly discriminatory hiring pattern.’”    N. Hudson Reg’l

Fire & Rescue, 665 F.3d at 476 (quoting Newark Branch, NAACP v.

City of Bayonne, N.J., 134 F.3d 112, 121 (3d Cir. 1998)).    This

“requires the plaintiff to prove a significant statistical

disparity and to ‘demonstrate that the disparity [he]

complain[s] of is the result of one or more of the employment

practices that [he is] attacking.’”   Id. (quoting Bayonne, 134

F.3d at 121).   Although these standards do not require a

plaintiff to prove discriminatory motive or intent, they do

require a showing of actual discrimination.    Bryan v. Int’l Sch.

Servs., Inc., 675 F.2d 562, 572 (3d Cir. 1982).

     In satisfying the first prong of the prima facie case, “it

is not enough to simply allege that there is a disparate impact

                                35
on workers, or point to a generalized policy that leads to such

an impact.   Rather, the employee is responsible for isolating

and identifying the specific employment practices that are

allegedly responsible for any observed statistical disparities.”

Smith v. City of Jackson, 544 U.S. 228, 241 (2005) (emphasis in

original) (internal quotation marks omitted) (quoting Wards Cove

Packing Co. v. Antonio, 490 U.S. 642, 657 (1989)).

     Once the plaintiff has satisfied the first prong, they must

prove causation by “offer[ing] statistical evidence of a kind

and degree sufficient to show that the practice in question has

caused the exclusion of applicants for jobs or promotions

because of their membership in a protected group.”    Watson v.

Ft. Worth Bank & Trust, 487 U.S. 977, 994 (1988).    Such

statistical evidence should compare “the racial [or age]

composition of [the at-issue jobs] and the racial [or age]

composition of the qualified . . . population in the relevant

labor market.”   N. Hudson Reg’l Fire & Rescue, 665 F.3d at 477

(second alteration in original) (omission in original) (quoting

Bayonne, 134 F.3d at 121).   This requires an analysis of the

relevant work force as a whole, as opposed to simply the parties

involved in the lawsuit.   See id. at 479 (comparing the racial

makeup of Defendant’s employees with that of the town as a

whole); Bayonne, 134 F.3d at 115 (same); Newark Branch, NAACP v.

Town of Harrison, N.J., 940 F.2d 792, 796 (3d Cir. 1991) (same).

                                36
     Here, Plaintiffs fail to make out the prima facie case.

Plaintiffs claim to have identified two employment practices

that warrant a disparate impact claim.    The first is Defendant’s

refusal to consider any applications submitted by former Camden

City Police Officers after March 14, 2013.    The second is

Defendant’s alleged policy to only hire unqualified rookies on

or after March 20, 2013, despite having applications from older,

qualified applicants.

     However, Plaintiffs have not offered statistical evidence

that is both reliable and substantial enough to raise an

inference of causation.   See N. Hudson Reg’l Fire & Rescue, 665

F.3d at 477.   The only statistics offered by Plaintiffs concern

the age and racial demographics of the individuals who were

actually hired by Defendant.    Plaintiffs offer no evidence

whatsoever about the “population in the relevant labor market.”

Lacking such evidence, Plaintiffs’ ADEA and Title VII disparate

impact claims fail for not making out a prima facie case.

Therefore, summary judgment is appropriate as to those claims.

     C. Retaliation Under the ADEA and Title VII

     All three Plaintiffs next allege claims of retaliation

under the ADEA and Title VII.    Retaliation claims under the ADEA

and Title VII are analyzed using the McDonnell Douglas burden-

shifting framework outlined above.    See Fasold v. Justice, 409

F.3d 178, 188 (3d Cir. 2005) (ADEA); Farrell v. Planters

                                 37
Lifesavers Co., 206 F.3d 271, 278-79 (3d Cir. 2000) (Title VII).

To establish a prima facie claim, a plaintiff must show that:

(1) the plaintiff engaged in a protected employee activity; (2)

the plaintiff suffered an adverse employment action either

subsequent to or contemporaneous with the protected activity;

and (3) there is a causal connection between the protected

activity and the adverse action.      Fasold, 409 F.3d at 188.

“Protected activities include not only an employee’s filing of

formal charges of discrimination against an employer but also

‘informal protests of discriminatory employment practices,

including making complaints to management.’”      Smith v. N3

Oceanic, Inc., 717 F. App’x 162, 165-66 (3d Cir. 2017) (quoting

Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir.

2015)).    Such complaints “must allege that the opposition was to

discrimination based on a protected category, such as age or

race.”    Daniels, 776 F.3d at 193.

     As for the causation requirement, the Third Circuit “has

focused on two main factors in finding the causal link necessary

for retaliation: timing and evidence of ongoing antagonism.

McGlone v. Phila. Gas Works, 733 F. App’x 606, 612 (3d Cir.

2018) (quoting Abramson v. Wm. Patterson College of N.J., 260

F.3d 265, 288 (3d Cir. 2001)).    “An employee may establish a

causal nexus if he shows ‘unusually suggestive’ temporal

proximity between” the protected activity and the adverse

                                 38
action.    Holt v. Pennsylvania, 683 F. App’x 151, 157 (3d Cir.

2017) (citing Leboon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503

F.3d 217, 232 (3d Cir. 2007)).     If too much time has passed to

allow the finding of a causal link between the protected

activity and the adverse action, “courts may [also] look to the

intervening period for other evidence of retaliatory animus.”

Id. (quoting Farrell, 206 F.3d at 281).        Such evidence can

include “a pattern of ongoing antagonism, inconsistencies in the

employer’s justifications, or any other ‘evidence gleaned from

the record as a whole’ that is sufficient to support an

inference of retaliatory animus.”      Id. (quoting Farrell, 206 F.

3d at 281).

       If a plaintiff states a prima facie case, then the burden

shifts to the defendant to proffer a legitimate, non-retaliatory

reason for the adverse employment action.        Daniels, 776 F.3d at

193.    Finally, if the defendant does that, then the burden

shifts back to the plaintiff to show that the proffered reason

is false, and that the real reason for the action was

retaliation.    Id.

              1. Plaintiffs Fritz and McEady

       Plaintiffs Fritz and McEady claim that written complaints

submitted by their union, the NAACP, and their attorneys

constituted protected activity for them.        They cite to two cases

from the Eastern District of Pennsylvania to support their

                                  39
assertion.   Those cases are factually distinguishable from the

case at hand.   Plaintiffs first cite Mitchell v. Community

Education Centers, Inc., in which the plaintiff’s union had

protested plaintiff’s termination specifically.   C.A. No. 14-

5026, 2015 WL 4770652 (E.D. Pa. Aug. 11, 2015).   Similarly,

Plaintiffs cite Simmons v. Community Education Centers, Inc., a

case in which the plaintiff herself made various complaints and

requests to her employer about work conditions before she was

fired.   C.A. No. 15-929, 2015 WL 1788712, at *1-3 (E.D. Pa.

April 20, 2015).   In this case, Plaintiffs do not refer to any

complaints written specifically on their behalf like the

plaintiff in Mitchell, but rather complaints written by various

parties opposing the hiring process in general.   Nor did

Plaintiffs themselves make any complaints or requests to their

employers like the plaintiff in Simmons.   Therefore, whether

under the ADEA or Title VII, Plaintiffs Fritz and McEady have

not stated a prima facie retaliation claim because they did not

engage in any protected activity.

             2. Plaintiff Babnew

     Plaintiff Babnew asserts two additional bases for his

retaliation claim: his vocal opposition of Defendant at union

meetings and an email that he submitted to the County via the

union.   A decisionmaker must be aware of a plaintiff’s

engagement in protected activity for a retaliation claim to be

                                   40
cognizable.   See Moore v. City of Phila., 461 F.3d 331, 351 (3d

Cir. 2006) (“It is not reasonable for a factfinder to infer that

an employer’s reaction was motivated by an intent to retaliate

for conduct of which the employer’s decision maker was not

aware.”).   Babnew offers no evidence that any of Defendant’s

“decisionmakers” were aware of his statements made at union

meetings, and even with all reasonable inferences being made in

the light most favorable to Babnew, there is insufficient

evidence for a factfinder to come to such a conclusion.

Therefore, those statements do not provide an adequate basis for

the retaliation claim because they do not satisfy the third

element of the prima facie case: causation.

     Nor does Babnew’s other basis for this claim — the email

that he sent to his union representative — satisfy the prima

facie case for retaliation under the ADEA.    Babnew does satisfy

the second prong because it is undisputed that he suffered an

adverse employment decision after sending the email, since he

was not hired by Defendant the following year.   However, Babnew

has produced insufficient evidence for a reasonable jury to

conclude both that he engaged in protected activity and that,

assuming the email was protected activity, there was a causal

connection between it and Defendant’s decision not to hire him.

     Babnew alleges that he wrote the email to his union

representative with instructions for the representative to

                                41
forward the email to the County.     The only evidence Babnew has

offered to show that he engaged in protected activity is purely

speculative.   He merely testified that he “would imagine” that

Chief Thomson was aware of the email.     Also, Babnew readily

admits that he has no evidence to show that Chief Thomson,

assuming that he had seen the email, even knew who had written

it.   This speculation on Babnew’s part is far from sufficient

evidence for a reasonable jury to conclude that Babnew made

“informal protests of discriminatory employment practices” via

his email.   See N3 Oceanic, Inc., 717 F. App’x at 165-66

(quoting Daniels, 776 F.3d at 193).     Therefore, the Court finds

that Babnew has not satisfied the first prong of the prima facie

case: engagement in protected activity.

      Even if Babnew had engaged in protected activity, he has

not presented sufficient evidence to establish causation, as the

third element of the prima facie case requires.     Babnew sent

this email 11 months before he even submitted his application to

Defendant, a timeline that is not so “unusually suggestive” to

permit an inference of retaliatory motive.     See Krouse v.

American Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997)

(finding the same for a 19-month period).     Nor does Babnew offer

any other evidence to suggest a retaliatory animus.     To

reiterate, the best Babnew does in that regard is his mere

speculation that he “would imagine” that Chief Thomson read the

                                42
email, and his admission that he does not know if Chief Thomson

would have even known who wrote the email. 4   Therefore, even

considering the evidence in the light most favorable to Babnew,

his email does not provide an adequate basis for the retaliation

claim because it does not satisfy the causation element of the

prima facie case.

        In sum, Babnew has not stated a prima facie retaliation

claim because he does not present evidence sufficient to show

(1) that he engaged in protected activity or (2) a causal

connection between his protected activities and Defendant’s

decision not to hire him.     Therefore, the Court will grant

summary judgment in favor of Defendant’s as to Babnew’s

retaliation claim.

                              CONCLUSION

        For the foregoing reasons, the Court will grant Defendant’s

Motion for Summary Judgment as to all of Plaintiffs’ claims.

The accompanying Order shall be entered.


    October 7, 2019______           s/Noel L. Hillman_____________
    Date                            NOEL L. HILLMAN
                                    U.S. District Judge

4 And even if Chief Thomson read the email and knew that Babnew
wrote it, Babnew has not presented sufficient evidence to show
that Chief Thomson was a “decisionmaker.” This provides yet
another basis for finding that Babnew did not engage in
protected activity: just like with his argument about his vocal
opposition at union meetings, Babnew has not shown that any
decisionmaker was aware of the complaints he lodged in the email
in question.
                                  43
